IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                           June 2000


           ROBERT L. TAYLOR v. MICHELLE BOWERS TAYLOR

                 Direct Appeal from the Chancery Court for Unicoi County
                          No. 5619 G. Richard Johnson, Judge

                                      FILED JULY 25, 2000

                                No. E1999-01774-COA-R3-CV



This appeal arises from a hearing in the Unicoi Chancery Court on motions by the parties. The
Court determined that Michelle Taylor should retain custody of the parties' minor child and that
Robert Taylor should satisfy his child support arrearage. We affirm the judgment of the Chancery
Court and remand for further proceedings, if any, consistent with this opinion.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed and
                                       Remanded

HOUSTON M. GODDARD, P.J., delivered the opinion of the court, in which HERSCHEL P. FRANKS and
D. MICHAEL SWINEY , JJ. joined.

Robert L. Taylor, Pro Se.

Judith Fain, Johnson City, Tennessee, for the appellee, Michelle Bowers Taylor.




                                           OPINION

               This is an appeal from a judgment entered by the Unicoi County Chancery Court
following a hearing considering, among numerous issues, a change of custody for the parties' minor
son and payment by the Father of his child support arrearage.


              The Chancery Court held that the Father failed to prove that a change of custody was
warranted, and thus, custody and control of the parties' son remained with the Mother. In addition,
the Chancery Court held that the Father was in contempt for refusal to pay child support, and
therefore, ordered him to satisfy his child support arrearage.


                 We are unable to address Mr. Taylor's issues because we have only a partial transcript
as part of the appellate record, and all of the issues raised require a consideration of the facts. Under
such circumstances, we must presume the judgment of the Trial Court is supported by sufficient
evidence. Daniel v. Metropolitan Government, 696 S.W.2d 8 (Tenn. Ct. App. 1985).


              In light of the foregoing, we conclude that this is a proper case for affirmance
pursuant to Rule 10(a), Rules of the Court of Appeals.

               For the foregoing reasons the judgment of the Trial Court is affirmed and the cause
remanded for such further proceedings as may be necessary and collection of costs below. Costs of
appeal are adjudged against Mr. Taylor and his surety.




                                        _________________________________________
                                        HOUSTON M. GODDARD, PRESIDING JUDGE




                                                  -2-